Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2002/0158405 (Nagasako et al.) (hereinafter “Nagasako”).
Regarding claim 1, Figs. 1-128(c) show a sheet stacking device (51 in Fig. 1) comprising: 
a sheet discharge outlet (outlet below element 180 in Fig. 3) from which sheets (Pa) are discharged; 
a pair of discharge rollers (3a and 3b or 2b or 2a) for discharging the sheets from the sheet discharge outlet (outlet below element 180); 
a stacking tray (12) disposed below a downstream side of the sheet discharge outlet (outlet below element 180) in a sheet discharge direction (left in Fig. 4) to stack the sheets discharged from the sheet discharge outlet (outlet below element 180); and 
an aligning mechanism (Fig. 15) for aligning the a sheet bundle including the sheets stacked on the stacking tray (12) in a sheet width direction perpendicular to the sheet discharge direction (left in Fig. 4), 
wherein the aligning mechanism (Fig. 15) includes 
a pair of alignment members (including 102a and 102b) capable of moving independently of each other in the sheet width direction and in an up and down direction, the pair of alignment members (including 102a and 102b) contacting side edges in the sheet width direction of the sheet bundle stacked on the stacking tray (12) from both sides in the sheet width direction, so as to align the sheet bundle in the sheet width direction, and 
a pair of height detectors (Figs. 99(a) – 99(c)) for detecting heights of the sheet bundle on both sides in the sheet width direction by allowing the pair of alignment members (including 102a and 102b) to contact an upper surface of the sheet bundle at vicinities of the side edges of the sheet bundle, and 
the aligning mechanism (Fig. 15) aligns a position of the sheet bundle in the sheet width direction by arranging the pair of alignment members (including 102a and 102b) at an alignment position at which the heights of the pair of alignment members (including 102a and 102b) are individually adjusted so that the pair of alignment members (including 102a and 102b) face the side edges of the whole sheet bundle stacked on the stacking tray (12) over an entire region of the sheet bundle in a height direction when aligning the sheet, on the basis of the heights of the sheet bundle detected by the pair of height detectors (Figs. 99(a) – 99(c)).  The dictionary defines the term “bundle” as “several objects or a quantity of material gathered or bound together”.  Webster’s Encyclopedic Unabridged Dictionary of the English Language, 1996, at page 277.  The examiner takes the position that the “sheet bundle” can be  either an entire thick stack of sheets as shown in Figs. 65 and 112(b) or one of multiple thin stacks as shown in Figs. 13(a) – 14(c).  In either case, Nagasako is capable of performing all of the recited functions in amended claim 1.  See, e.g., Figs. 65 and 112(a) – 135 and numbered paragraphs [0327], [0331], [0355], [0363], [0383],  in which alignment is performed on a single bundle or one of multiple thin bundles.
Alternatively, it is also noted that changing the media that is acted upon (i.e., “sheet”, “sheets” or “sheet bundle”) by the structure being claimed does not impart patentability to amended claim 1, particularly in view of MPEP 2115.  MPEP 2115 states “Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’ In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  Since the claim changes in amended claim 1 involve changing the medium that is acted upon by the structure being claimed, these changes do not patentably distinguish claim 1 from the prior art apparatus of Nagasako.  All of the limitations of claim 1 are met by Nagasako.
Regarding claim 2, Figs. 1-128(c) show that the pair of alignment members (including 102a and 102b) are capable of rotating independently of each other about a rotation shaft (176) extending in the sheet width direction, and 
the pair of height detectors (Figs. 99(a) – 99(c)) detect the heights of the sheet bundle on the basis of rotation angles of the pair of alignment members (including 102(a) and 102(b)).  
Regarding claim 3, Figs. 1-128(c) show that if a difference between the height of the sheet bundle detected by one (left detector) of the pair of height detectors (Figs. 99(a) – 99(c)) and the height of 23Docket No.: 0458.1563 the sheet bundle detected by the other (right detector) of the pair of height detectors (Figs. 99(a) – 99(c)) is a predetermined value or larger, the discharging of the sheets from the sheet discharge outlet (outlet below element 180 in Fig. 3) is stopped.  See, e.g., numbered paragraphs [0700] – [0701] and Fig. 123(a).
Regarding claim 4, Figs. 1-128(c) show a controller (Fig. 46) for controlling an operation of the aligning mechanism (Fig. 15), 
wherein the aligning mechanism (Fig. 15) includes a slide mechanism (including 170a, 173a, 172a and 174a 170b, 173b, 172b and 174b) for moving each of the pair of alignment members (including 102a and 102b) in the sheet width direction, and 
a lifting mechanism (Fig. 122(a)) for rotating each of the pair of alignment members (including 102a and 102b) about a rotation shaft (176) in the up and down direction, the pair of alignment members (including 102a and 102b) are attached to one end and the other end of the rotation shaft (176) respectively in a rotatable manner with a predetermined play in the rotation direction, 
each of the pair of height detectors (Figs. 99(a) – 99(c)) includes an angle detection sensor (450a or 450b) capable of detecting a rotation angle of each of the alignment members (102a or 102b), and 
the controller (Fig. 46) controls the lifting mechanism (Fig. 122(a)) to move each of the pair of alignment members (including 102a and 102b) independently from a first position facing side edge in the sheet width direction of the sheet bundle stacked on the stacking tray (12) to a second position above the sheet bundle, then controls the slide mechanism (including 170a, 173a, 172a and 174a 170b, 173b, 172b and 174b) to move each of the pair of alignment members (including 102a and 102b) to inside in the sheet width direction so as to be positioned at a third position facing the upper surface of the sheet bundle, then controls the lifting mechanism (Fig. 122(a)) to move each of the pair of alignment members (including 102a and 102b) downward from the third position to a contact position in contact with the upper surface of the sheet bundle, while controlling the angle detection sensor (450a or 450b) to detect a rotation angle from the third position to the contact position, then derives the alignment position of each of the pair of alignment members (102a and 102b) after correcting height based on the rotation angle, and then performs an aligning operation for aligning the sheet bundle in the sheet width direction at the alignment position.  
Regarding claim 5, Figs. 1-128(c) show a sheet post-processing device (Fig. 49) comprising: 
a processing tray (stapling tray in Fig. 49) on which sheets are loaded; 
a post-processor (11) for performing a predetermined post-processing (stapling) on the sheets loaded on the processing tray (stapling tray in Fig. 49); and 
the sheet stacking device according to claim 1, including the pair of 24Docket No.: 0458.1563 discharge rollers (e.g., 3a and 3b) disposed on the downstream side of the processing tray (stapling tray) in the sheet discharge direction, so that the sheets after the post-processing by the post-processor (11) is stacked on the stacking tray (12) by the pair of discharge rollers (e.g., 3a and 3b).  
Regarding claim 6, Figs. 1-128(c) show an image forming system (Fig. 1) comprising: 
an image forming apparatus (50) for forming an image on sheets; and 
the sheet post-processing device according to claim 5, configured to be connected to the image forming apparatus (50) so as to perform a predetermined post- processing (stapling) on the sheets after image formation.
Response to Arguments
3.	Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive.
Applicant argues
Thus, Nagasako does not disclose aligning an edge face of the whole sheet-form medium stacked on a tray.
According to amended claim 1 of the present disclosure, the pair of alignment members is arranged at an alignment position at which the heights of the pair of alignment members are individually adjusted so that the pair of alignment members face the side edges of the whole sheet bundle stacked on the stacking tray over the entire region of the sheet bundle in the height direction.
Thus, the subject matter of amended claim 1 is neither disclosed nor suggested in Nagasako.
According to amended claim 1 of the present disclosure, it is possible to bring the pair of alignment members into contact with the side edges of the sheet bundle in the sheet width direction so as to suit the height of the entire bundle of curled sheets stacked on the stacking tray.
The examiner disagrees with this argument. Nagasako teaches an aligning mechanism (Fig. 15) that aligns a position of a sheet bundle in a sheet width direction by arranging a pair of alignment members (including 102a and 102b) at an alignment position at which heights of the pair of alignment members (including 102a and 102b) are individually adjusted so that the pair of alignment members (including 102a and 102b) face side edges of a whole sheet bundle stacked on a stacking tray (12) over an entire region of the sheet bundle in a height direction when aligning the sheet, on the basis of the heights of the sheet bundle detected by the pair of height detectors (Figs. 99(a) – 99(c)).  The dictionary defines the term “bundle” as “several objects or a quantity of material gathered or bound together”.  Webster’s Encyclopedic Unabridged Dictionary of the English Language, 1996, at page 277.  The examiner takes the position that the “sheet bundle” can be  either an entire stack of sheets as shown in Figs. 65 and 112(b) or one of multiple different thin stacks as shown in Figs. 13(a) – 14(c).  In either case, Nagasako is capable of performing all of the recited functions in amended claim 1.  See, e.g., Figs. 65 and 112(a) – 135 and numbered paragraphs [0327], [0331], [0355], [0363], [0383],  in which alignment is performed on a single bundle or one of multiple thin bundles.
Alternatively, it is also noted that changing the media that is acted upon (i.e., “sheet”, “sheets” or “sheet bundle”) by the structure being claimed does not impart patentability to amended claim 1, particularly in view of MPEP 2115.  MPEP 2115 states “Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’ In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  Since the claim changes in claim 1 involve changing the medium that is acted upon by the structure being claimed, these changes do not patentably distinguish claim 1 from the prior art apparatus of Nagasako.  All of the limitations of claim 1 are met by Nagasako.
The rejections of dependent claims 2-6 are also outlined above.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653